IN THE
                          TENTH COURT OF APPEALS

                                No. 10-17-00349-CV

ROGER LEE MOSELEY,
                                                           Appellant
v.

SELINA YOLANDA IBARRA,
                                                           Appellee



                          From the 249th District Court
                             Johnson County, Texas
                         Trial Court No. DC-C201700364


                          MEMORANDUM OPINION


      Appellant, Roger Lee Moseley, has filed an unopposed “Notice of Withdrawal of

Appeal” in this matter. See TEX. R. APP. P. 42.1(a)(1). Dismissal of this appeal does not

prevent a party from seeking relief to which it would otherwise be entitled. The motion

is granted, and the appeal is dismissed.
                                            AL SCOGGINS
                                            Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed March 7, 2018
[CV06]




Moseley v. Ibarra                                         Page 2